Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: H1 in Figure 2a; CA and CC in Figure 3; w1 in Figure 9; F1 and F2 in Figure 10 and 11; Wa, Wb, Wc, and Wh in Figure 12; and PG2 in Figure 15. Based on Figure 2b, it appears “h1” should be used to designate the injection hole instead of “H1” for Figure 2a. Based on Figure 10, it appears “W1” should be used to designate the first PCR unit instead of “w1” for Figure 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L3 for “absorption pad”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title is objected because the usage of the term “high-speed”. The specification suggests that the disclosed analysis as “real-time” analysis and that it offers a benefit in that the real-time analysis is faster than the previous 1-2-hours methods. The term “high” is a relative/subjective way to describe speed. The following title is suggested: “REAL-TIME POLYMERASE CHAIN REACTION ANALYSIS PLATE”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 15, a “hybridization analysis module” is mentioned but not referenced anywhere in the specification.
The disclosure is objected to because of the following informalities: In Drawing, figures 1, 2, 4, 6, 8, 9, 13, and 15 contain multiple sub-parts a-d. However, the distinctions are not made in the Description of Drawing on page 17 of the specification. An example of suggestion of change is listed below:
“FIG. 1a and 1b are a set of conceptual diagrams illustrating the operation mechanism…” instead of “FIG. 1 is a set of conceptual diagrams illustrating the operation mechanism…”
Appropriate correction is required.

Claim Objection
Claim 22 is objected to because of the following informalities: 
In claims 22, line 4, “the solution” should read “the target nucleic acid solution”. As written, this reads as typo. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “high-speed” in claims 1-22 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative/subjective way to describe speed. The specification suggests that the device performs PCR in “real-time”, which would be the closest broadest reasonable interpretation for the term “high-speed”. For examination purpose, the term “high-speed” is interpreted as “real-time.” 
Claims 3, 4, 6, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural requirements that make the PCR unit function as a PCR unit. Though the PCR unit in Group I (claims 3, 4, and 6) and Group II (claim 7) are components of reaction unit recited in claim 1 (Group I) and claim 2 (Group II) respectively. The PCR unit recited lacks structural description since a component of a reaction unit does not necessarily have to be a reactor. A PCR unit can include structural elements of a valve, separation unit, heater/heating unit, control unit, and so on. Giving more structural or functional description will allow one ordinary in the skill of the art to determine whether or not the said PCR unit is a reactor or not. For examination purpose, recited “PCR units” is interpreted to have the same structure as the reaction unit in claim 1 and 2, which is “formed as a closed structure on the base substrate by fusing a sealing film having elasticity to the base substrate into a shape of a closed line.”
 Claim 4 recites the limitation "wherein the second PCR unit is formed by fusing a sealing film having elasticity into a shape of closed lines forming a plurality of second PCR units" in lines 1-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Due to the differently used terminology it is unclear if these PCR units are the same or different. Furthermore, it is unclear here the structural relationship between the second PCR unit in line 1 and “a plurality of second PCR units” in line 3. Does the applicant mean the second PCR unit in line 1 as a grouping for the “plurality of second PCR units” recited in line 3? For examination purpose, “a plurality of second PCR units” in line 3 is interpreted as “a plurality of second PCR sub-units” to distinguish the claimed second PCR units.
Claim 7 recites the limitation “the check valve” in line 2. There is insufficient antecedent basis for this limitation in the claim. In claim 1, only “a shut-off valve” is used. However, in claim 2, a “check valve” is recited. Therefore, it is confusing in this claim if the applicant is referring back to claim 2 or is if they mean the device in claim 1 contains a shut-off valve and a check valve. For examination purpose, claim 7 will be read as if dependent of claim 2, which recites the check valve.
Similar lack of antecedent basis issue applies to claims 14 and 15. Claims 14 and 15 also have improper and unclear antecedent basis issue with the use of “the second reaction unit. In claim 3, in which claim 14 is dependent upon, only “a second PCR unit” is used. In claim 5, in which claim 15 is dependent upon, only one reaction unit is recited. It is thus unclear if the second reaction unit refers to “a second PCR unit” in claim 3 and “the reaction unit” in claim 5. For examination purpose, the second reaction unit in claim 14 is interpreted as the second PCR unit; the second reaction unit in claim 15 is interpreted as “the reaction unit” in claim 5.
Claims 14 and 15 are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with idiomatic errors. Claim 14 recites the limitation “which is dried material” in line 3. Given the language usage, it is unclear what is the “dried material”? Is the primer/probe, the primer and fluorescent dye, or the fluorescent dye the “dried material”? For examination purpose, it is interpreted that “which is a dried material” is used to describe the fluorescent dye in claim 14. Claim 15 recites the limitation “are fixed in a solid state” in line 6. It is unclear what are fixed in a solid state? Are the probes of the hybridization analysis module fixed in a solid state? Perhaps are the labeled primer, a mixture for a DNA polymerase reaction, and the probes of a hybridization analysis module fixed in a solid state? For examination purpose, it is interpreted that the probes of a hybridization analysis module are fixed in a solid state.
In addition, claim 15 recites the limitation “a hybridization analysis module”. In claim 5, only “a lateral flow analysis module with a fixed nucleic acid probe” is used.  Therefore, it is confusing in this claim if the applicant is referring a hybridization analysis module back to “lateral flow analysis module” in claim 5 or is if the hybridization analysis module is a separate module from the lateral flow analysis module? If latter interpretation is applicant’s intent, the applicant must add the appropriate disclosure to written description since it is unclear how the hybridization module is described in the specification. See specification objection above. For examination purpose, the hybridization analysis module will be read as the lateral flow analysis module in claim 5.
Claims 21-22 recite the limitation “a PCR reactant solution becomes homogenous”. In the claims, only “targeted nucleic acid solution is mixed with the dried material” is recited. It is unclear when applicant claims that the recited PCR reactant solution "becomes homogenous," if this is an element that was claimed before since it wasn't called out previously.  Therefore, it is confusing in these claims if the PCR reactant solution refers to the mixture of targeted nucleic acid solution and dried materials or if they mean an entirely different element? For examination purpose, the PCR reactant solution is interpreted as the mixture of the targeted nucleic acid solution and the dried materials.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et. al (KR 10-2010-0020394 A; hereinafter Ahn). 
Regarding claim 2, Ahn teaches “an integrated micro bio chip” with a “PCR reaction tank” (reads on instantly claimed PCR analysis plate; Abstract; Drawing 1, integrated micro biochip 100) comprising:
“a PDMS chip” (reads on instantly claimed base substrate; Description of the Invention, Paragraph 33; Drawing 1, PDMS chip 101) in which an inlet is formed (Description of the Invention, Paragraph 33; Drawing 1, inlet 121);
“a sample pretreatment reaction tank” (reads on instantly claimed reaction unit; Claim 2; Drawing 1, reaction tank 120) is formed by a polydimethylsiloxane (PDMS) chip and one thin film glass chip bonded to one surface of the PDMS chip into a shaped of closed line including the inlet (PDMS reads on instantly claimed sealing film having elasticity; PDMS chip and one thin film glass chip read on instantly claimed formed as a closed structure on the base substrate by using a sealing film having elasticity to the base substrate; Claim 2; Drawing 1, PDMS chip 101);
Said sample pretreatment reaction tank may also include a serpentine channel (reads on instantly claimed flow channel; Description of the Invention, Paragraph 33; Drawing 1, serpentine channel 122); and
“a check valve formed between the sample pretreatment reaction tank and the PCR reaction tank to prevent the DNA or the PCR mixture from flowing backward” (Abstract; Drawing 1, check valve 160).
Regarding claim 7 and 19, Ahn teaches the invention as discussed above in claim 2. Ahn teaches that the check valve is “formed on the PDMS chip” (reads on instantly claimed check valve is formed of an elastic material; Description of the Invention, Paragraph 70). “When DNA is continuously introduced in a state in which the first chamber is fully filled” (the first chamber reads on instantly claimed reaction unit and the act of “DNA is continuously introduced…in which the first chamber is fully filled” reads on instantly claimed injecting a solution into a flow channel; Description of the Invention, Paragraph 74), the hole of a flap member blocked by the stopper is opened, and “the introduced DNA passes through the opened hole” (The hole 163a, the flap member 163, and the stopper 161 are all components of the claimed check valve; FIGS. 6A and 6B; the stopper opened and the introduced DNA passes through read on instantly claimed opens by pressure of injecting a solution into a flow channel).
Said check valve “has a substantially cylindrical shape” and the flow paths are “partitioned by a flap member” (reads on instantly claimed “cylinder having projections formed on an upper surface and allows a solution to permeate” since the flap member regulate the “flow of the solution”; Figure 5, check valve 160; Description of the Invention, Paragraph 70). The check valve is formed on the same PDMS chip as the reaction tank (PDMS chip has a smooth surface; reads on instantly claimed “lower surface comes into close contact with a surface for a solution injection hole in the base substrate).
Regarding claim 20, Ahn teaches the invention as discussed above in claim 2. Ahn teaches that the “width of the channel of the sample pretreatment reaction tank” is “preferably” “600                         
                            μ
                            m
                        
                    ” or 0.6 mm (the channel is reads instantly claimed closed line; Description of the Invention, Paragraph 44; Drawing 1, channel 122 and sample pretreatment reaction tank 120).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Daub (US 2012/0276582 A1).
Regarding claim 1, Ahn teaches “an integrated micro bio chip” with a “PCR reaction tank” (reads on instantly claimed PCR analysis plate; Abstract; Drawing 1, integrated micro biochip 100) comprising:
“a PDMS chip” (reads on instantly claimed base substrate; Description of the Invention, Paragraph 33; Drawing 1, PDMS chip 101) in which an inlet is formed (Description of the Invention, Paragraph 33; Drawing 1, inlet 121);
“a sample pretreatment reaction tank” (reads on instantly claimed reaction unit; Claim 2; Drawing 1, reaction tank 120) is formed by a polydimethylsiloxane (PDMS) chip and one thin film glass chip bonded to one surface of the PDMS chip into a shaped of closed line including the inlet (PDMS reads on instantly claimed sealing film having elasticity; PDMS chip and one thin film glass chip read on instantly claimed formed as a closed structure on the base substrate by using a sealing film having elasticity to the base substrate; Claim 2; Drawing 1, PDMS chip 101);
Said sample pretreatment reaction tank may also include a serpentine channel (reads on instantly claimed flow channel; Description of the Invention, Paragraph 33; Drawing 1, serpentine channel 122).
However, Ahn does not explicitly teach a shut-off valve provided between the reaction unit and a flow channel unit connected to the inlet of the reaction unit.
Daub et. al. (hereinafter Daub) teaches an inlet and outlet channels with an inlet and outlet valves (reads on instantly claimed shut-off valve provided between the reaction unit and a flow channel unit connected to the inlet of the reaction unit; Paragraph 19; Figure 2, inlet valve 22 and outlet valve 23).
Ahn and Daub are both considered analogous to the claimed invention because they are in the same field of PCR biochip device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub to derive a PCR microchip with an isolation valve between the reaction unit and a flow channel unit connected to the inlet of the reaction unit. Doing so will provide a “controllable closures at the ends” of flow channels (Daub, Paragraph 19) and allow the users greater flexibility to determine when to flush out the PCR solution “after the desired number of PCR cycles has been reached” (Daub, Paragraph 34).
Regarding claim 3, Ahn in view of Daub (hereinafter modified Ahn) teaches the invention discussed in claim 1. Modified Ahn also teaches a PCR reaction tank (reads on instantly claimed second PCR unit (Note the sample pretreatment tank from claim 1 is interpreted as the first PCR unit); Claim 2; Drawing 1, PCR reaction tank 140; KR 10-2010-0020394 A hereinafter Ahn). The first PCR and the second PCR unit are connected to each other by a first and a second flow path (Figure 5, first flow path 168 and second flow path 169; Description of the Invention Paragraph 40).
However, modified Ahn does not teach a shut-off valve configured to intermittently control a flow of a fluid in the second flow channel unit between the first PCR and the second PCR unit. Using similar reasoning as claim 1, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub to derive a PCR microchip with an isolation valve between the two reaction units. Doing so will provide a “controllable closures at the ends” of flow channels (Daub, Paragraph 19) and allow the users greater flexibility to determine when to flush out the PCR solution “after the desired number of PCR cycles has been reached” (Daub, Paragraph 34).
Regarding claim 9, modified Ahn teaches the invention discussed in claim 1. Modified Ahn teaches that the “width of the channel of the sample pretreatment reaction tank” is “preferably” “600                         
                            μ
                            m
                        
                    ” or 0.6 mm (the channel is reads instantly claimed closed line; Description of the Invention, Paragraph 44; Drawing 1, channel 122 and sample pretreatment reaction tank 120, Ahn).
Regarding claim 10, modified Ahn teaches the invention discussed in claim 1. Modified Ahn teaches that the height of the reaction channel is preferably “150                         
                            μ
                            m
                        
                    ” or 0.15 mm (Description of the Invention, Paragraph 44, Ahn). 
Regarding claim 14, modified Ahn teaches the invention discussed in claim 3. Ahn teaches a PCR sample mixture. Said mixture includes: primers (SY 158 F and 158 R) and template DNA (reads on instantly claimed probe; Description of the Invention; Paragraph 102-103; Table 2).
Claim 4, 8, 12, 13, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Daub (US 2012/0276582 A1) as applied to claim 1 above, and further in view of Battrell et al. (US 8222023 B2; hereinafter Battrell). 
Regarding claim 4, modified Ahn teaches the invention discussed in claim 3. However, modified Ahn does not explicitly teach the second PCR unit is formed of a plurality of second PCR sub-units having second inlets and further includes the second flow channel unit which starts at an outlet of the first PCR unit and is branched off at a branching point into a plurality of flow channels connected in parallel to the inlets of the plurality of the second PCR sub-units. 
However, Battrell teaches a Nucleic Acid Target Capture Assembly, defined as “a combination of a solid phase nucleic acid affinity binding substrate and a means for positioning the binding substrate in the fluid path of a microfluidic device” which read on the branching to a plurality of PCR sub-units (Battrell, Col. 19, Line 31-34; Figure 1). The output stream of said assembly branched off at a branching point into a plurality of flow channels connected in parallel to the inlets of a plurality of amplification chamber (Battrell, Figure 1). 
Ahn, Daub, and Battrell are considered analogous to the claimed invention because they are in the same field of PCR device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub and branching of Battrell to derive a device with a pretreatment tank branching off into multiple amplification reaction chambers. Doing so yield a multiplex PCR with innate of advantages of “permitting simultaneous separation and detection of an essentially infinite number of amplicons by the step of tagging each amplicon with a unique peptide hapten and employing the corresponding antibody to immobilize it” (Battrell, Col. 7, Line 48-53).

    PNG
    media_image1.png
    1050
    1075
    media_image1.png
    Greyscale

Modified Figure 1 of Battrell
Regarding claim 8, modified Ahn teaches the invention as discussed above in claim 1. Modified Ahn does not teach that the shut-off valve open in such a way that the sealing film is stretched due to pressure of a solution entering through the inlet and the solution exits through the outlet; and when an upper portion of the sealing film is pressed with a valve compression unit and the sealing film having elasticity comes into close contact with the base substrate, the inlet and outlet are closed as all the solution in an inner space of the shut-off valve is drained.
However, Battrell teaches a pneumatic on-off valve (reads on instantly claimed shut-off valve and valve compression unit; Col. 31, Line 44-63; Figure 7A, 7B, and 7C). Said valve has an elastomeric diaphragm mounted above an inlet and outlet via to control the fluid flow (reads on instantly claimed stretchable sealing film; Col. 31, Line 44-63; Figure 7A, 7B, and 7C). When the diaphragm is pulled up, fluid flows over the dam from inlet to outlet (reads on instantly claimed sealing film is stretched due to pressure of a solution entering through the inlet; dam reads as a component of the claimed valve; Col. 31, Line 44-63; Figure 7B). “When the diaphragm is pressurized, fluid flow is cut off” (reads on instantly claimed valve is closed due to a compression unit; Col 31, Line 44-63; Figure 7C).

    PNG
    media_image2.png
    637
    1044
    media_image2.png
    Greyscale

Modified 7B and 7C of Battrell
Ahn, Daub, and Battrell are considered analogous to the claimed invention because they are in the same field of PCR device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub and valve of Battrell to derive a device with an on-off valve that can open and close based on chamber pressure difference. Doing so allows the operator flexibility and greater control over the precise amount of solution entering each assay/sample well and to mitigate damage by stopping flow if contaminants were accidentally introduced (Col. 31 Line 50-56 and Col. 32 Line 10-20). 
Regarding claim 12 and 13, modified Ahn teaches the device discussed in claim 1. Modified Ahn teaches usage of primer 158F and 158R which can be preloaded in the pretreatment tank in dried state (reads on instantly claimed primer pairs; Table 2) and a Taq polymerase in a PCR sample (reads on instantly claimed polymerase in a target nucleic acid solution; Table 2). However, modified Ahn does not teach that when nuclear acid solution is injected, the sealing film is stretched and forms a convex shape; when the convex shape is pressed, the injected solution moves and a PCR reactant solution becomes homogeneous. 
Battrell teaches a “bellows chamber.” Said bellows chamber “is supplied with an elastomeric membrane.” Said elastomeric diaphragm has been pulled up under vacuum toward the air port, drawing fluid into the device” (reads on instantly claimed as air inside the flow channel unit and the reaction unit is compressed and the sealing film forms a convex shape; Col. 33 Line 11-18; Figure 12B). “On the downstroke, when the diaphragm is pressurized, fluid is forced out of the chamber body” (reads on instantly pressing the convex surface, and the injected solution moves; Col.33 Line 18-20; Figure 12B). 

    PNG
    media_image3.png
    1104
    863
    media_image3.png
    Greyscale

Modified Figure 12 of Battrell
Ahn, Daub, and Battrell are considered analogous to the claimed invention because they are in the same field of PCR device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub and bellows chamber of Battrell to derive a PCR device with bellow chambers reactors. Doing so allows thermocycling to be more efficiently achieved by “pairs of bellows chambers fluidly interconnected and separately temperature controlled so that fluid passes back and forth from chamber to chamber as diaphragms are alternated in pressurized and vacuum configurations.” This reciprocal flow can be used as efficient mixing technique (Col. 33 Line 24-30, Battrell).
Regarding claim 16, modified Ahn in view of Battrell teaches the device discussed in claim 12. Battrell teaches that a molecular detection complex, specifically phycoerythrin-avidin reporter complex, is chosen because it has “strong fluorescent signal” (reads on instantly claimed primer labeled with a fluorescent material; Col. 38 Line 9-13)
Claims 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Daub (US 2012/0276582 A1) as applied to claim 1 above, and further in view of Hamad-Schifferli et al. (US 2017/0234866 A1; hereinafter Hamad-Schifferli) and Sajid et. al (“Designs, formats and applications of lateral flow assay: A literature review”, 2014; hereinafter Sajid).
Regarding claim 5, modified Ahn teaches the invention discussed in claim 1. However, modified Ahn teaches neither a lateral flow analysis unit (or a lateral flow analysis device with pretreatment tank) or a shut-off valve configured to control a flow in the second flow channel connecting the outlet of the reaction unit and the inlet of the lateral flow analysis unit.
Hamad-Schifferli teaches a lateral flow multiplex assay strip (reads on instantly claimed lateral flow analysis unit) preloaded with an antibody or nucleic acid aptamer “that can bind to specific targets” (read on instantly claimed nucleic acid probe; Paragraph 54). Sajid teaches that pretreating sample may be necessary in order to separate the sample components, removing interferences, or adjusting the pH (Page 2 of the attached PDF, 2. Format, Sajid). 
Ahn, Daub, and Sajid, Hamad-Schifferli are considered analogous to the claimed invention because they are in the same field of DNA testing device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have attempted to modify Ahn to utilize the valve of Daub, pretreatment of Sajid, and lateral flow strip of Hamad-Schifferli to derive a device with a pretreatment tank connected to a lateral flow analysis unit. Doing so allows the device to detects “two or more target analytes that may be present in a liquid sample” within a single test (Hamad-Schifferli, Abstract). Including a pretreatment chamber before lateral flow assay allows one to pretreat sample such as separating components, removing interferences, adjusting pH (Sajid, 2. Format, Page 2 of attached PDF) to increase specificity and selectivity of binding (Sajid, Table 1).
Regarding a shut-off valve configured between the outlet of the reaction unit and the inlet of the lateral flow analysis unit, it would have been obvious to someone ordinary skill in the art before the effective filing date to put a shut-off valve between the outlet of the reaction unit and the inlet of the lateral flow analysis unit using similar reasoning as claim 1. 
Regarding claim 11, modified Ahn in view of Hamad-Schifferli teaches the invention discussed in claim 5.  Hamad-Schifferli teaches that the lateral flow multiplexed assay strip (reads on instantly claimed lateral flow analysis module; Fig. 1; Paragraph 30) comprising:
a porous matrix, which can be untreated paper or porous paper (reads on instantly claimed lateral flow paper in claim 11; Paragraph 11 and 30; Figure 1);
“a sample pad at the upstream end of the matrix that provides absorption of a liquid sample” (reads on instantly claimed loading pad and absorption pad in claim 11; Paragraph 30; Figure 1, sample pad 10);
a conjugate pad comprising labeled antibodies (reads on instantly claimed nucleic acids probes fixed to a plurality of linear arrays arranged perpendicularly to a flow of a solution, hence called “lateral flow”, in claim 1; Paragraph 39, Figure 1, conjugate pad 20). 
Regarding claim 15, modified Ahn in view of Hamad-Schifferli teaches the invention discussed in claim 5. Ahn teaches the usage of SY 158F and 158R primers. Sequence of a sample 158F primer is shown below (Chen, “Development of a Melting Curve-Based Allele-Specific PCR of Apolipoprotein E (APOE) Genotyping Method for Genomic DNA, Guthrie Blood Spot, and Whole Blood”, 2016; Table 1).

    PNG
    media_image4.png
    324
    1317
    media_image4.png
    Greyscale

Modified Table 1 (Chen)
The 3’ position of the primer will always bind to the 5’ position complementary primer or strand of amplified DNA. Refer to Figure 9.8 from “Concepts of Biology – 1st Canadian Edition” by Molnar and Gair (hereinafter Molnar), 2015 below. In addition, Hamad-Schifferli teaches that the antibodies used are immobilized or “bound onto a solid phase” (reads on instantly claimed nucleic acid probes of lateral flow analysis module fixed in a solid state; Figure 2, conjugate pad 20 and antibodies 11, 12, and 13).

    PNG
    media_image5.png
    500
    495
    media_image5.png
    Greyscale

Figure 9.8 of Molnar
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Daub (US 2012/0276582 A1). Ahn teaches the invention discussed above in claim 2. Ahn also teaches a PCR reaction tank (reads on instantly claimed second PCR unit (Note the sample pretreatment tank from claim 1 is interpreted as the first PCR unit); Claim 2; Drawing 1, PCR reaction tank 140; KR 10-2010-0020394 A hereinafter Ahn). The first PCR and the second PCR unit are connected to each other by a first and a second flow path (Figure 5, first flow path 168 and second flow path 169; Description of the Invention Paragraph 40).

However, Ahn does not explicitly teach a shut-off valve provided between the reaction unit and a flow channel unit connected to the inlet of the reaction unit.
Daub et. al. (hereinafter Daub) teaches an inlet and outlet channels with an inlet and outlet valves (reads on instantly claimed shut-off valve provided between the reaction unit and a flow channel unit connected to the inlet of the reaction unit; Paragraph 19; Figure 2, inlet valve 22 and outlet valve 23).
Ahn and Daub are both considered analogous to the claimed invention because they are in the same field of PCR biochip device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub to derive a PCR microchip with an isolation valve between the two PCR reaction units. Doing so will provide a “controllable closures at the ends” of flow channels (Daub, Paragraph 19) and allow the users greater flexibility to determine when to flush out the PCR solution “after the desired number of PCR cycles has been reached” (Daub, Paragraph 34).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Daub (US 2012/0276582 A1), Hamad-Schifferli (US 2017/0234866 A1) and Sajid (“Designs, formats and applications of lateral flow assay: A literature review”, 2014).
Ahn teaches the invention discussed in claim 2. However, Ahn teaches neither a lateral flow analysis unit or a shut-off valve configured to control a flow in the second flow channel connecting the outlet of the reaction unit and the inlet of the lateral flow analysis unit.
Hamad-Schifferli teaches a lateral flow multiplex assay strip (reads on instantly claimed lateral flow analysis unit) preloaded with an antibody or nucleic acid aptamer “that can bind to specific targets” (read on instantly claimed nucleic acid probe; Paragraph 54). Sajid teaches that pretreating sample may be necessary in order to separate the sample components, removing interferences, or adjusting the pH (Page 2 of the attached PDF, 2. Format, Sajid). 
Ahn, Daub, Sajid, and Hamad-Schifferli are considered analogous to the claimed invention because they are in the same field of DNA testing device. Using the same reasoning for claims 5, 11, and 15,  it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have attempted to modify Ahn to utilize the valve of Daub, pretreatment reasoning of Sajid, and lateral flow strip of Hamad-Schifferli to derive a device with a pretreatment tank connected to a lateral flow analysis unit. Including a pretreatment chamber before lateral flow increases the yield of specific binding (Sajid, Table 2).
Regarding a shut-off valve configured between the outlet of the reaction unit and the inlet of the lateral flow analysis unit, it would have been obvious to someone ordinary skill in the art before the effective filing date to put a shut-off valve between the outlet of the reaction unit and the inlet of the lateral flow analysis unit using similar reasoning as claim 17. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2010-0020394 A) in view of Battrell (US 8222023 B2). Ahn teaches the device discussed in claim 2. Ahn teaches usage of primer 158F and 158R which can be preloaded in the pretreatment tank in dried state (reads on instantly claimed primer pairs; Table 2) and a Taq polymerase in a PCR sample (reads on instantly claimed polymerase in a target nucleic acid solution; Table 2). However, Ahn does not teach that when nuclear acid solution is injected, the sealing film is stretched and forms a convex shape; when the convex shape is pressed, the injected solution moves and a PCR reactant solution becomes homogeneous. 
Battrell teaches a “bellows chamber.” Said bellows chamber “is supplied with an elastomeric membrane.” Said elastomeric diaphragm has been pulled up under vacuum toward the air port, drawing fluid into the device” (reads on instantly claimed as air inside the flow channel unit and the reaction unit is compressed and the sealing film forms a convex shape; Col. 33 Line 11-18; Figure 12B). “On the downstroke, when the diaphragm is pressurized, fluid is forced out of the chamber body” (reads on instantly pressing the convex surface, and the injected solution moves; Col.33 Line 18-20; Figure 12B). 

    PNG
    media_image3.png
    1104
    863
    media_image3.png
    Greyscale

Modified Figure 12 of Battrell
Ahn, and Battrell are considered analogous to the claimed invention because they are in the same field of PCR device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to utilize the valve of Daub and bellows chamber of Battrell to derive a PCR device with bellow chambers reactors. Doing so would 
allow thermocycling to be more efficiently achieved by “pairs of bellows chambers fluidly interconnected and separately temperature controlled so that fluid passes back and forth from chamber to chamber as diaphragms are alternated in pressurized and vacuum configurations.” This reciprocal flow can be used as efficient mixing technique (Col. 33 Line 24-30, Battrell).
allow unidirectional pump flow when used in combination of the check valve (Col. 33 Line 21-23, Battrell).
Potential allowable matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Modified Ahn, as discussed with regards to claim 3 above, teach a PCR pretreatment chamber (reads on instantly claimed first PCR unit) connected to a PCR amplification chamber (reads on instantly claimed second PCR unit and a shut-off valve. Though it is possible to reconfigure the amplification chamber into a second pretreatment chamber or the pretreatment chamber into an additional amplification chamber, doing so would be unnecessary and may not improve the yield of PCR reaction while simultaneously taking up space in a microchip. Therefore, the trade-off of the hypothetical scenario made the device economically unfeasible or noncompetitive to existing PCR chip devices in the market. So, the most logical configuration would be the one taught by Ahn—a pretreatment followed by amplification.
Hamad-Schifferli teaches a lateral flow multiplex assay strip (reads on instantly claimed lateral flow analysis unit) preloaded with an antibody or nucleic acid aptamer “that can bind to specific targets” (read on instantly claimed nucleic acid probe; Paragraph 54).
Furthermore, Battrell explicitly states that the detection method described in the invention is not lateral flow assays (Col. 20 Line 16-26).
Based on the configuration of Hamad-Schifferli, it would be improper hindsight to modify modified Ahn to produce a PCR chip with two PCR units and a lateral flow unit (lateral flow testing hereinafter LFT). Innately, PCR and lateral flow test required different sample preparation technique. Existing PCR-LFT required PCR to be first conducted, and the products to be removed and cooled before the products can be further prepared for LFT. Combining PCR and LFT in one microfluidic device under real-time is not obvious to one of ordinary skill because PCR solutions are usually heated, and immediately sending the heated solution to the LFT unit without cooling down will damage the integrity of lateral flow testing paper, which is sensitive to temperature. One of ordinary skill would instead be drawn to the configuration of modified Ahn in view of Hamad-Schifferli, in which a pretreatment chamber is inserted to increase the binding specificity of the sample for lateral flow testing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakesh et. al (US 2014/0328733 A1; hereinafter Prakesh) teaches a check valve in microfluidic device. When interpreting Ahn in view Prakesh, a 103 rejection can be made for claim 2 and its dependent claims instead of a 102 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached 9:30 AM to 5:30 PM ET Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797